UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period :	January 1, 2013 — December 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2014 gets under way, signs point to a more widespread economic recovery around the world. We are encouraged by the improvement that the larger developed economies are showing in key areas such as unemployment, housing, and manufacturing. Some storm clouds also have cleared. It is no longer a guessing game as to when the U.S. Federal Reserve will begin reducing its stimulative bond-buying program. And the looming threat of another federal government shutdown is easing. Moreover, the embattled 17-nation eurozone, which just a year ago appeared to teeter on the verge of financial collapse, seems to be emerging from recession. At the same time, Japan is pursuing structural policies seeking to reverse its deflationary spiral, while China is working toward instituting important domestic reforms to support sustainable growth. In 2013, U.S. stocks, as measured by the S&P 500 Index, soared more than 30%, posting their best year since 1997. Equities may continue to benefit from better business conditions, but it is worth remembering that advances of such magnitude are rare. For fixed-income investors, rising Treasury yields may continue to pose a challenge requiring a different set of strategies than those that were common during the years of falling rates. To help you pursue your financial goals in this environment, Putnam offers fresh thinking and a commitment to fundamental research, active investing, and risk management strategies. Your financial advisor also can help guide you toward your investment goals, while taking into account your time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Performance summary (as of 12/31/13) Investment objective To earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions Net asset value December 31, 2013 Class IA: $10.49 Class IB: $10.41 Total return at net asset value BofA Merrill Lynch U.S. Barclays U.S. (as of Class IA Class IB Treasury Bill Aggregate S&P 500 12/31/13) shares* shares* Index Bond Index Index 1 year 4.46% 4.08% 0.09% –2.02% 32.39% Life 5.19 4.39 0.27 8.28 43.80 Annualized 1.91 1.62 0.10 3.02 14.56 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 2, 2011. S&P 500 Index is an unmanaged index of common stock performance. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S.-dollar-denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Absolute Return 500 Fund 1 Report from your fund’s manager What was the investment environment like for the year ended December 31, 2013? Global equities put up strong results for the year, reflecting improving confidence levels in the prospects for global economic growth. This was particularly true in the United States, where signs of growth began to stabilize during the second half of the year. U.S. stocks performed the best among the world’s major equity markets in 2013, with the S&P 500 Index finishing the year up by more than 32%. Meanwhile, the MSCI EAFE Index, a proxy for developed markets outside the United States and Canada, rose by around 23%, while the MSCI Emerging Markets Index turned in a small negative return for the year. Overall, bonds did not do nearly as well against this backdrop of global growth prospects, particularly those segments of the bond market most sensitive to interest rates. As the year unfolded, fixed-income investors worried about the Federal Reserve’s plans to begin tapering its economic stimulus program. This concern was reflected in the falling price of many interest-rate-sensitive securities and an accompanying rise in their yields. For the 12 months, the Barclays U.S. Aggregate Bond Index, a performance measure for the intermediate-term, investment-grade bond market, registered a negative result, ending at -2.02%. Conversely, to the extent that interest rates were rising in the context of an improving U.S. economy, this was a more supportive investment environment for high-yield bonds and other lower-quality sectors of the market. How did the fund perform during the past year? Class IA shares of Putnam VT Absolute Return 500 Fund at net asset value produced a mid-single digit return for the 12 months, compared with a 0.09% return for the BofA Merrill Lynch U.S. Treasury Bill Index. Within the equity portion of the portfolio, our strategy for curbing volatility limited the fund’s full participation in the market’s strong upside. The fund’s stock holdings performed well on a risk-adjusted basis and generally had positive results, but they lagged market averages amid the robust rally, especially during the second half of the year. Our approach in this fund is to target less volatile, or “low-beta,” stocks, which our research shows have historically provided better risk-adjusted returns for longer time periods when compared with the overall market. During the period, however, our strategy of implementing put-and-call equity index options to help offset the volatility of our stock holdings hurt performance. How did the fund’s fixed-income strategies affect performance during the year? Within a favorable environment for taking credit and liquidity risk, our credit strategies were the biggest contributors on the fixed-income side. Holdings of corporate bonds — both investment-grade and high-yield — bolstered performance, most notably our investments in securities issued by financial institutions. Our mortgage credit holdings — both commercial mortgage-backed securities [CMBS] and residential mortgage-backed securities [RMBS] — also aided the fund’s return. Elsewhere, our prepayment strategies, which we implement with securitized bonds such as interest-only collateralized mortgage obligations [IO CMOs], helped performance but also exhibited increased volatility. Our allocations to peripheral European government bonds in Italy, Spain, and Greece — which were held against a net short position in Germany — also worked well. On the downside, our active currency strategy detracted, mostly because the “risk-on/risk-off” mentality that dominated foreign exchange markets made it difficult to implement productive trades. Less investment by banks and hedge funds also hampered liquidity in the market. Prior to the start of the fourth quarter, we greatly reduced our currency risk by cutting back many of our active foreign currency positions. What is your outlook for the equity and fixed-income markets? In our view, U.S. economic growth appears to be on track, and the Fed’s mid-December decision to modestly reduce its quantitative easing program offered some confirmation that the economy continues to heal. Additionally, Japan’s economy appears to be rebounding, and core European economies are performing better than we expected. But as 2014 begins, we are focused on risks surrounding the Fed’s delicate balancing act. That said, however, with the domestic economy seemingly in the mid-cycle phase of expansion, stocks could move higher in 2014, but, in our view, probably not at the same pace as they did in 2013. As for our positioning in fixed income, with the prospect of higher interest rates, we have de-emphasized interest-rate risk and will continue to seek alternative opportunities for capitalizing on credit and liquidity spreads. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Stock and bond prices in the portfolio may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. The fund’s active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Use of leverage through derivatives adds risk by increasing investment exposure. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline 2 Putnam VT Absolute Return 500 Fund and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. Commodities have market, political, regulatory, and natural conditions risks. Investments in small and/or midsize companies may experience greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. You can lose money by investing in the fund. A word about derivatives Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. Derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. Because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Your fund’s managers Portfolio Manager James A. Fetch is Co-Head of Global Asset Allocation at Putnam. He has been in the investment industry since he joined Putnam in 1994. In addition to James, your fund’s portfolio managers are Robert J. Kea, CFA
